Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered January 30, 1995, convicting defendant, after a nonjury trial, of two counts of sodomy in the second degree, and sentencing him, as a persistent felony offender, to concurrent terms of 15 years to life, unanimously affirmed.
The court’s verdict rejecting defendant’s affirmative defense of lack of criminal responsibility by reason of mental disease or defect (Penal Law § 40.15) was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). We see no reason to disturb the court’s evaluation (163 Misc 2d 329), under the statutory standard, of conflicting expert testimony.
The court properly exercised its discretion in adjudicating defendant a persistent felony offender. Concur—Rosenberger, J. P., Nardelli, Rubin, Williams and Mazzarelli, JJ. [See, 163 Misc 2d 329.]